DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.

Response to Amendment
Claims 16-31 and 33-36 remain(s) pending in the application.  Applicant's amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b, d) rejections previously set forth in the Final Office Action mailed 01/13/2022.

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 16 and 31 under 102(a)(1) via Dantlgraber 6817859, hereinafter Dantlgraber, and Orr 4150477, hereinafter Orr, in view of Dantlgraber, have been fully considered and are persuasive.  Specifically, the argument is the remarks page 12 whereby the applicant argues Dantlgraber’s failure to disclose the limitation ‘when the actuator piston is inn a fully extended state, the actuator piston prevents fluid communication between the actuator cylinder and the reservoir.  Therefore, the rejection has been withdrawn.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with PETER MALEN on 05/19/2022.

The application has been amended as follows: 
Claim 16 Ln 12, please amend to --least [[the]] a volume that is needed to move the tool piston for [[the]] an amount--.
Claim 20 Ln 1-2, please amend to --the one tool stroke height of the tool piston--.
Claim 23 Ln 3, please amend to --at [[the]] an inside--.
Claim 25 Ln 8-9, please amend to --at [[the]] an inside--.
Claim 28 Ln 3, please amend to --or [[the]] a connector--.
Claim 31 Ln 12-13, please amend to --for [[the]] an amount of one tool stroke height of the tool piston--.

Allowable Subject Matter
Claims 16-31 and 33 are allowed, as indicated above in [0004].
New Claims 34-36 are allowed for the same reason as claims 16 and 31.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH BOMBERG can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	

/MATTHEW WIBLIN/Examiner, Art Unit 3745                                                                                                                                                                                                        

/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745